         Case 1:21-cv-00536-SHS Document 26 Filed 02/09/21 Page 1 of 2




                                                   United States Attorney
                                                   Southern District of New York
                                                   86 Chambers Street
                                                   New York, New York 10007




                                                                        MEMO ENDORSED, p. 2




                   State of New York,   v. Department of Labor




                                                                                      see




1 of 1                                                                               2/9/2021, 12:49 PM
        Case 1:21-cv-00536-SHS Document 26 Filed 02/09/21 Page 2 of 2

In light of the government’s statement that it “intends to propose rescission of the rule at issue
in this case in the near future,” defendants’ time to answer or move in response to the
complaint is extended to June 18, 2021. Defendants are directed to submit a status report on
or before March 26, 2021.

Dated: New York, New York
       February 9, 2021
